DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:
In claim 6, “further include” should read --further includes--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 1, “a noodle shaping unit having a plurality of blades for shaping the discharged dough” is given the scope under BRI since it is modified by sufficient structure, material, or acts for performing the claimed function.
In claim 1, “transfer unit for transferring” is given the scope of a conveyor belt system and a transfer roller.
In claim 1, “a noodle collecting unit for collecting” is given the scope of a noodle collecting pedestal and noodle basket.
In claim 1, “a control unit for controlling” is being interpreted under 112f.  However, the specification does not provide sufficient description to determine the scope of the claim term.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ln 8 recites the limitation "the heating unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, ln 8-9 recites the limitation "the transfer belt".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, ln 11-12 recites “the noodle”.  It is not clear which noodle is being referenced from the plurality of strands of noodle.
Claim 1, ln 13 recites “it”.  It is not clear what “it” is referencing.
Claim 1, ln 16-17 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, ln18-19 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, ln 7-8 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, ln 9-10 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, ln 10 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, ln 4 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, ln 5 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, ln 7 recites the limitation "the".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, ln 20-21 recites the limitation "the".  There is insufficient antecedent basis for this limitation in the claim.
Clam 5 depends from claim 5.  It is not clear what the scope of the claim is since a claim cannot depend from itself.  For the purpose of compact prosecution, claim 5 is interpreted to depend from claim 1.
Claim 5, ln 7 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, ln 21-22 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “its”.  It is not clear what “its” is referencing.
Claim 8 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe material/coating and, accordingly, the identification/description is indefinite.
Claim 11, ln 19-20 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, ln 20 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim since there is no original direction specified by the claims.
Claim 11, ln 21 recites “a second transfer roller”.  It is not clear how many transfer rollers are required by the claim since there is no first transfer roller recited.
Claim 11, ln 23 recites “the belt”.  It is not clear which belt the claim is referencing.  For the purpose of compact prosecution, the claim is interpreted to mean the second transfer belt.
Claim 11, ln 23 recites “a second transfer gear”.  It is not clear how many transfer rollers are required by the claim since there is no first transfer gear recited.
Claim 11, ln 24 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe material/coating and, accordingly, the identification/description is indefinite.
Claim 13, ln 10 recites “the belt”.  It is not clear which belt is being referenced.
Claim 14, ln 15 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, ln 16-17 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, ln 19 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, ln 19-20 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, ln 20-21 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a control unit for controlling” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from itself and therefore fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser (US5425959) in view of Okazawa et al. (US 2013/0160659) hereinafter Okazawa and Takano (US 5413473).
Regarding claim 1, Manser teaches:
A noodle manufacturing apparatus comprising:
a mixing unit formed as a box having a hollow part therein for receiving a mixture and discharging a dough (Fig 1: kneading device 3, pressing screw 4);
a noodle shaping unit having a plurality of blades for shaping the discharged dough into a plurality of strands of noodle when the dough moves to the heating unit along the transfer belt (Fig 1: press head 5, extrusion die, conveyor system 9; Fig 5a,b: die cutting device 51, cutting knives 52);
a heating unit, which forms a box as a housing so that heat is not discharged to the outside of the box and heats the noodle in the inside of the box with steam when it passes through the box (Fig 4:drier 8, drying element 30, insulation 31; col 3, ln 28-37);
a transfer unit for transferring the dough and the noodle passing through the mixing unit, noodle shaping unit and the heating unit (conveyor system 9);
a control unit for controlling the heat of the heating unit (col 5, ln 31-45); and
a main body for supporting all the components (Fig 1).
Manser does not teach rice noodles and a mixture containing rice flour and water.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP 2115.
Manser does not teach a noodle collecting unit for collecting dropped noodles after transfer and a power unit having a motor and a control unit for controlling the operation of the power unit.
In the same field of endeavor regarding noodle manufacturing apparatus, Okazawa teaches a noodle collecting unit or collecting the dropped noodle after the transfer and a power unit having a motor and a control unit for controlling the operation of the power unit for the motivation of storing the noodles and controlling the entire noodle string treatment apparatus (Fig 1-2: retainer 110 and conveyor, controller 61, servomotor 60; [0072, 0094]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Manser with the power unit, controller, and noodle collecting unit as taught by Okazawa in order to store the noodles and control the entire noodle string treatment apparatus.
Manser in view of Okazawa does not teach a transmission unit.
In the same field of endeavor regarding noodle manufacturing apparatus, Takano teaches a transmission unit for the motivation of driving a kneading member (Fig 10, 12; taper shafts 52a, 52b; col 8, ln 52-61).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Manser in view of Okazawa with the transmission as taught by Takano in order to drive the kneading member.
Regarding claim 2, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Takano further teaches wherein the mixing unit includes, a mixing vane equipped in the hollow part for mixing the rice flour with water (Fig 1: kneading member 52, cylinder 53), and comprising a plate-shaped rotating wing and a rotating shaft (Fig 1: kneading member 52); a mixing gear formed outside of the mixing vane extending from the rotating shaft of the mixing vane (Fig 1: taper shafts 52a, 52b), and receiving the power from the power unit (col 8, ln 62-col 9, ln 2).
Manser further teaches a mixing discharge unit formed at the lower end of the mixing housing for discharging the mixed dough toward the noodle shaping unit (Fig 1: extrusion die 7).
Regarding claim 5, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Manser further teaches wherein the heating unit includes a heating unit housing and a heating unit cover to receive water for applying steam and to protect heat of the inside of the heating unit from the outside (Fig 1:, dryer 8; col 3, ln 28-37), and the heating unit housing is formed so as to surround the transfer unit and comprised of a noodle entrance port toward the mixing unit for entering the shaped noodle and the transfer belt (Fig 1), and a noodle discharge port for discharging the noodle in a direction opposite to the entrance (Fig 1), and a heating line is formed on the inner bottom of the heating unit housing (Fig 1).
Regarding claim 6, Manser in view of Okazawa and Takano teaches the apparatus of claim 5.
Manser further teaches wherein the heating unit housing further includes a water outlet at a lower end thereof (Fig 4: exhaust duct 39).
Regarding claim 7, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Manser further teaches wherein the transfer unit is constituted by a conveyor belt system including a transfer belt and a transfer roller (conveyor system 9).
Takano further teaches one end of a transfer belt is extended by the axis of the roller so that a transmission gear is further formed for receiving the power of the power unit (Fig 16: col 12, ln 1-7).
Regarding claim 9, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Takano further teaches wherein the power unit further includes a power transmission unit and a power transmission housing for receiving gears connected to the power transmission unit (Fig 1, 3: taper shafts 52 a, 52b).
Regarding claim 11, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Manser further teaches wherein the apparatus further includes a second transfer unit installed below the above transfer unit for transferring the dropped noodle in the opposite direction (Fig 2: conveyor system 9’), which comprises a second transfer belt and a second transfer roller in a conveyer belt system (Fig 2).
Takano further teaches wherein the axis of the roller extends so that one end of the belt further includes a second transfer gear for receiving the power from the power unit (Fig 16: col 12, ln 1-7).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser in view of Okazawa and Takano as applied to claim 1 above, and further in view of Racca (US 3869238).
Regarding claim 3, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Manser further teaches wherein the noodle shaping unit includes, a dough dispenser comprised of a dough supply port, which is formed on the back surface to receive the dough and connected to the mixing discharge unit, a dough container, which receives the supplied dough (Fig 1: pressing screw 4, press head 5, extrusion die 7).
Manser further teaches the extrusion die 7 is coupled to the front surface of the dough dispenser (Fig 1).
Manser in view of Okazawa and Takano does not teach a plurality of dispensing outlets, which are formed in parallel on the floor in order to distribute the dough in a plurality of strands, a noodle shaping knife for shaping the dough into a noodle during the transfer process, and the noodle shaping knife is coupled to the front surface of the dough dispenser and is comprised of a plurality of noodle shaping blades which are formed corresponding to the number and position of the dispensing outlets, and a blade base, which is for supporting the noodle shaping blades.
In the same field of endeavor regarding dough forming, Racca teaches a plurality of dispensing outlets, which are formed in parallel on the floor in order to distribute the dough in a plurality of strands (Fig 2: channels formed by grooves 7), a noodle shaping knife for shaping the dough into a noodle during the transfer process (roller 3), and is comprised of a plurality of noodle shaping blades which are formed corresponding to the number and position of the dispensing outlets (Fig 2: blades 11), and a blade base, which is for supporting the noodle shaping blades (Fig 2: roller 3) for the motivation of maintaining high quality while preventing the need for frequent cleaning, enabling high output (col 1, ln 30-41).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the noodle shaping unit as taught by Manser in view of Okazawa and Takano with the dispensing outlets and noodle shaping knife as taught by Racca in order to maintain high quality while preventing the need for frequent cleaning, enabling high output.
Regarding claim 4, Manser in view of Okazawa, Takano, and Racca teaches the apparatus of claim 3.
Racca further teaches wherein the blades is formed with a shaping guide recessed in a U-shape when viewed from the bottom so that a cross section of the noodle can be gently formed at the lower end of the outer edge (Fig 2: gap 12).
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser in view of Okazawa and Takano as applied to claims 7 and 11 above, and further in view of Sakurazawa (US 2003/0101874).
Regarding claim 8, Manser in view of Okazawa and Takano teaches the apparatus of claim 7.
Manser in view of Okazawa and Takano does not teach wherein the transfer belt is made of the Teflon material or its surface contacting the noodle is made of the Teflon-coated material.
In the same field of endeavor regarding noodle apparatus, Sakurazawa teaches a conveyor belt made of Teflon for the motivation of providing heat and corrosion resistance ([0020]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transfer belt as taught by Manser in view of Okazawa and Takano with the steel belt as taught by Sakurazawa in order to provide heat and corrosion resistance.
Regarding claim 12, Manser in view of Okazawa and Takano teaches the apparatus of claim 11.
Manser in view of Okazawa and Takano does not teach wherein the second transfer belt is made of the Teflon material or its surface contacting the noodle is made of Teflon-coated material.
In the same field of endeavor regarding noodle apparatus, Sakurazawa teaches a conveyor belt made of Teflon for the motivation of providing heat and corrosion resistance ([0020]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second transfer belt as taught by Manser in view of Okazawa and Takano with the steel belt as taught by Sakurazawa in order to provide heat and corrosion resistance.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser in view of Okazawa and Takano as applied to claim 1 above, and further in view of Hoskins, IV et al. (US 2007/0275143) hereinafter Hoskins and Bigott et al. (US 2017/0273314) hereinafter Bigott.
Regarding claim 10, Manser in view of Okazawa and Takano teaches the apparatus of claim 1.
Manser further teaches wherein the main body includes a plurality of pillars for supporting the apparatus in the longitudinal direction (Fig 4, 6-7) and beams for supporting the apparatus in the transverse direction (Fig 4).
Manser in view of Okazawa and Takano does not teach the main body is made of a steel frame.
In the same field of endeavor regarding dough forming apparatus, Hoskins teaches a frame made from stainless steel for the motivation of providing structural support for the apparatus ([0070]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the main body as taught by Manser in view of Okazawa and Takano with the steel frame as taught by Hoskins in order to provide structural support for the apparatus.
Manser in view of Okazawa, Takano, and Hoskins does not teach a caster at the bottom for moving the apparatus easily.
In the same field of endeavor regarding dough forming apparatus, Bigott teaches mounting a dough forming apparatus on casters in order to allow the apparatus to be rolled over a support surface (Fig 32: casters 1032; [0091]).
It would have been obvious to one of ordinary skill in the art prior to the  effective filing date of the claimed invention to have modified the main body as taught by Manser in view of Okazawa, Takano, and Hoskins with the casters as taught by Bigott in order to allow the apparatus to be rolled over a support surface.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser in view of Okazawa and Takano as applied to claim 11 above, and further in view of Lu et al. (CN202800092 with reference to examiner provided machine translation) hereinafter Lu.
Regarding claim 13, Manser in view of Okazawa and Takano teaches the apparatus of claim 11.
Manser in view of Okazawa and Takano does not teach wherein the apparatus further comprises a belt oil supply unit, in which is provided below the second transfer belt and comprising a belt oil chamber in the form of a bowl for receiving oil, and a belt oil roller installed between the belt and the belt oil chamber for supplying oil under the lower surface of the second transfer belt while rotating.
In the same field of endeavor regarding noodle apparatus, Lu teaches an automatic oiling device having an oil storage tank, an oiled hair roller, and a conveyor belt, and the oiled hair roller is installed between oil storage tank and the conveyor belt for the motivation of saving labor and improving quality (Fig 1: oiled hair roller 8, oil storage tank 2, conveying cloth belt 1; [0010]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Manser in view of Okazawa and Takano with the oiling device as taught by Lu in order to save labor and improve quality.
Manser in view of Okazawa, Takano, and Lu does not teach a belt oil supply unit which is provided below the second transfer belt.
However, Manser in view of Okazawa, Takano, and Lu teaches the belt oil supply unit and the second transfer belt.
It has been broadly held that rearrangement of known parts is obvious to one of ordinary skill.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have rearranged the belt oil supply unit to be below the second transfer belt.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser in view of Okazawa, Takano, Hoskins, and Bigott as applied to claim 10 above, and further in view of Fukushima (JP2005287500 with reference made to examiner provided machine translation).
Regarding claim 14, Manser in view of Okazawa, Takano, Hoskins, and Bigott teaches the apparatus of claim 10.
Manser further teaches a second transfer unit (Fig 2: conveyor system 9’).
Manser in view of Okazawa, Takano, Hoskins, and Bigott does not teach wherein the apparatus further includes the planetary oil supply unit which is installed below the inner end of the second transfer unit and includes a noodle oil chamber in the form of a bowl for receiving oil, and a noodle oil roller installed between the noodle falling from the second transfer part and the noodle oil case for applying oil to the surface of the falling surface while rotating.
In the same field of endeavor regarding noodle apparatus, Fukushima teaches an oil applicator having a noodle oil chamber and a planetary roller located between the falling noodle from a transfer unit and the noodle oil chamber for applying oil to the noodle surface while falling for the motivation of improving hygiene and producing homogeneous noodle strings (Fig 1, 4: application roller 63, oil supply device 8, transfer device 5, noodle strings N; [0052-0053]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Manser in view of Okazawa, Takano, Hoskins, and Bigott with the oil applicator as taught by Fukushima in order to improve hygiene and produce homogeneous noodle strings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743